DETAILED ACTION
This is the second Office Action regarding application number 17/186,049, filed on 02/26/2021, which is a continuation of PCT/JP2020/010292, filed on 03/10/2020, and which claims foreign priority to JP2019-137981, filed on 07/26/2019.
This action is in response to the Applicant’s Response dated 02/14/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-16 are currently pending.
Claims 12-16 are new.
Claims 1, 6, and 8 are amended.
Claims 1-16 are examined below.
The rejection of claims 6 and 8 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-11 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 02/14/2022 have been carefully considered but they are not found persuasive and also are moot in light of the Office’s new ground(s) of rejection. 
The applicant replies that research on dopants for cuprous oxide is “still in progress” and that there is “little knowledge of which elements will be p-dopants or n-dopants”. Remarks 6. The examiner finds these statements insufficient to rebut the obviousness findings of the rejections below, because they do not rebut the specific factual findings or other conclusions that the concentrations would be a result effective variable obvious to skilled artisans, or provide any evidence demonstrating confusion or unpredictability with respect to dopants and the dopant type (p or n).

Claim Rejections - 35 USC § 112
Dependent Claims
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 16 does not appear to further narrow claim 1 because it describes the same band gap range as claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over DARVISH (US 20130298985 A1) in view of KOREVAAR (US 20130104985 A1) and KILMOV (US 2017/0218264 A1).
Regarding claims 1 and 16, DARVISH teaches a photoelectric conversion layer based on Cu2O, comprising a p-type dopant of at least one selected from the group consisting of Ge and Ta (dopants such as indium may be incorporated into the cuprous oxide material, para. 78; the materials listed are known dopants), the photoelectric conversion layer having a band gap of equal to or more than 2.10 eV and equal to or less than 2.30 eV (cuprous oxide has a direct band gap of 2.17 eV, para. 3). (Claim 16 does not appear to further narrow claim 1 because it describes the same band gap range as claim 1.)
DARVISH does not disclose the exact band gap after incorporate of a dopant such as indium.
KOREVAAR also teaches a photoelectric conversion device having Cu2O as one possible photoactive material, and also teaches that the dopant concentration may be selected to tailor the desired band gap of the material to reduce recombination of electron/hole pairs (and thus the overall device efficiency and power output) (para. 31).
KILMOV teaches a cuprous oxide material doped with germanium or other transition metals functioning as a p-type layer (para. 112).
The examiner concludes that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of indium dopant as taught by DARVISH and KOREVAAR to produce a desired band gap to improve the overall device efficiency and power output.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify DARVISH and replace the indium dopant with germanium or another transition metal such as tantalum as taught by KILMOV because these dopants are known by skilled artisans to provide a suitable p-type layer for a solar device, and because there are only a finite number of transition metals available for these artisans to incorporate as dopants into the cuprous oxide material. Further, the use of metals such as germanium and tantalum as dopants in p-type Cu2O would be expected by skilled artisans to provide entirely unsurprising and expects results when modifying the material of DARVISH with the other metal dopants described by KILMOV, and no information is of record or readily apparent that would suggest that skilled artisans would find these modifications to provide new or surprising results or performance.

Regarding claims 2-6 and 15, the combination of DARVISH, KOREVAAR, and KILMOV teaches or would have suggested the photoelectric conversion layer according to claim 1, but does not describe any specific concentrations of the dopant within the copper oxide semiconductor material.
However, as mentioned above, KOREVAAR teaches that the dopant concentration may be selected to tailor the desired band gap of the material to reduce recombination of electron/hole pairs (and thus the overall device efficiency and power output) (para. 31). That is, KOREVAAR expressly recognizes that the dopant concentration is a result effective variable that can be used to change the band gap of the material and the overall device function.
The examiner concludes that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of indium dopant as taught by DARVISH and KOREVAAR, including to values within the ranges recited in claims 2-6 and 15, to produce a desired band gap to improve the overall device efficiency and power output.
If the p-type layer is only Cu2O, then modified DARVISH also satisfies the limitation requiring equal to or more than 90wt%.

Regarding claims 7 and 9-11, the combination of DARVISH, KOREVAAR, and KILMOV teaches or would have suggested the solar cell comprising: a transparent first electrode; the photoelectric conversion layer according to claim 1 on the first electrode; an n-type layer on the photoelectric conversion layer; and a transparent second electrode on the n-type layer (DARVISH, Fig. 3 illustrates the first and second transparent electrodes and n-type layer). The examiner asserts by Official Notice that skilled artisans would find obvious without any practical challenge to incorporate the solar cell of claim 7 into a multi-junction solar cell or larger module and power system.

    PNG
    media_image1.png
    626
    315
    media_image1.png
    Greyscale


Regarding claim 8, the combination of DARVISH, KOREVAAR, and KILMOV teaches or would have suggested the solar cell according to claim 7, wherein the photoelectric conversion layer includes Si and/or Ge (may include germanium, see rejection of claim 1 above), but does not disclose expressly that an average concentration of Si and/or Ge in a region up to a depth of 50 nm on a side of the first electrode from an interface between the photoelectric conversion layer and the n-type layer is equal to or more than 1 time and equal to or less than 100 times an average concentration of the p-type dopant in the photoelectric conversion layer.
However, as mentioned above, KOREVAAR teaches that the dopant concentration may be selected to tailor the desired band gap of the material to reduce recombination of electron/hole pairs (and thus the overall device efficiency and power output) (para. 31). That is, KOREVAAR expressly recognizes that the dopant concentration is a result effective variable that can be used to change the band gap of the material and the overall device function.
The examiner concludes that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the concentration of indium dopant as taught by DARVISH and KOREVAAR, including to values and depths within the ranges recited, to produce a desired band gap to improve the overall device efficiency and power output.

Regarding claims 12-14, the combination of DARVISH, KOREVAAR, and KILMOV teaches or would have suggested the photoelectric conversion layer according to claim 1, where the p-type dopant is Ge and/or Ta (see rejection above of claim 1 for reasons set forth by the examiner demonstrating that skilled artisans would find the selection of these dopants obvious).

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721